     Case 3:20-cv-03205-C Document 1 Filed 10/20/20                   Page 1 of 11 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PATRICIA WHEATLEY and                             §
JACKSON PAVELKA,                                  §
     PLAINTIFFS                                   §
                                                  §
                                                                        3:20-cv-3205
V.                                                §           Case No.: ____________
                                                  §
SAFE HOME SECURITY                                §
f/k/a, a/k/a, and/or d/b/a                        §
ALLIANCE,                                         §
          DEFENDANTS                              §


                             PLAINTIFFS’ ORIGINAL PETITION
        To the Honorable Judge of Said Court:
        Come now multiparty Plaintiffs, Patricia Wheatley and Jackson Pavelka, by and through

their attorney or record, and files this their Original Petition, stating as follows:

                                           THE PARTIES

        1.      Plaintiff Patricia Wheatley (Plaintiff Wheatley) is a citizen and resident of Texas,

residing in Carthage, Panola County.

        2.      Plaintiff Jackson Pavelka (Plaintiff Pavelka) is a citizen and resident of Texas,

residing in Irving, Dallas County.

        3.      Defendant Safe Home Security, f/k/a, a/k/a, and/or d/b/a Alliance, is a Connecticut

corporation, organized under the laws of Connecticut and headquartered in Middleton,

Connecticut. It committed a statutory violation (tort) that constitutes a private cause of action under

Texas law by calling Plaintiff Pavelka in violation of the federal Telephone Communication

Protection Act (TCPA), but it does not maintain an agent for service of process within Texas.




                                          PLAINTIFFS’ ORIGINAL PETITION - Page 1 of 11
    Case 3:20-cv-03205-C Document 1 Filed 10/20/20                   Page 2 of 11 PageID 2



Defendant can therefore be served by substituted service on the Texas Secretary of State pursuant

to TPRC §17.044. Its agent for service of process is:

               Incorp Service, Inc.
               6 Landmark Square, 4th Floor
               Stanford, CT 06901

                                 JURISDICTION AND VENUE

       4.      The US Supreme Court has made clear that as a general rule, state and federal courts

have concurrent jurisdiction over civil federal statutory violations. See Tafflin v. Levitt, 493 U. S.

455, 458–459 (1990) (In cases “arising under” federal law, we note, there is a “deeply rooted

presumption in favor of concurrent state court jurisdiction,” rebuttable if “Congress affirmatively

ousts the state courts of jurisdiction over a particular federal claim.”). This generally means that

a state court has jurisdiction of private right causes of action based on a federal-law unless the

federal statute forbids it (bankruptcy, admiralty, are the biggest exceptions). See id.

       5.      Additionally, within the Telephone Communications Protection Act, Congress

expressly granted state courts jurisdiction pursuant to 47 U.S. Code § 227 (b)(3)

       (b) RESTRICTIONS ON USE OF AUTOMATED TELEPHONE EQUIPMENT
               (3) PRIVATE RIGHT OF ACTION. A person or entity may, if otherwise
               permitted by the laws or rules of court of a State, bring in an appropriate
               court of that State—
                       (A) an action based on a violation of this subsection or the
                       regulations prescribed under this subsection to enjoin such
                       violation,
                      (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or ….
       6.      Given the general rule of concurrent jurisdiction and the rarity of an express

grant of state jurisdiction within a federal statute, some federal courts held that the express

grant of state jurisdiction in the TCPA actually deprived federal courts of jurisdiction, but


                                          PLAINTIFFS’ ORIGINAL PETITION - Page 2 of 11
     Case 3:20-cv-03205-C Document 1 Filed 10/20/20                  Page 3 of 11 PageID 3



the Supreme Court has held that the TCPA does give both state and federal courts

concurrent jurisdiction over TCPA cases. See Mims v. Arrow Financial Services, LLC, 565

US 368, 132 S. Ct. 740, 181 L. Ed. 2d 881 (2012).

        7.      Venue is proper in this court as Plaintiff Wheatley lives in Panola County but

previously lived in Dallas County, and each phone call complained of was intentionally made to

and directed to her phone either in Dallas County or in Panola County, making this the county

where the incident, or the majority of incidents, that gave rise to the claim occurred. See 28 U.S.C.

§1391(b)(2).

        8.      Venue is further proper in this court as Plaintiff Jackson lives in Dallas County, and

each phone call complained of was intentionally made to and directed to his phone in Dallas

County, making this the county where the incident, or the majority of incidents, that gave rise to

the claim occurred. See 28 U.S.C. §1391(b)(2).

                                             THE FACTS

        9.      Defendant provides home security systems throughout the United States.

        10.     For marketing, Defendant employs a plan, pattern, and practice of activities that

violate the federal Telephone Communications Practices Act (TCPA) and the regulations enacted

pursuant to the TCPA. Specifically, Defendant uses one or more automatic telephone dialing

systems (ATDS) and/or an artificial or prerecorded voice to deliver a message in telephone calls

to consumers using automated telephone dialing systems, sends text messages to consumers cell

phones without consent, and/or makes telephone calls to residential land lines and cellular phones

that are on the federal do not call list.




                                            PLAINTIFFS’ ORIGINAL PETITION - Page 3 of 11
    Case 3:20-cv-03205-C Document 1 Filed 10/20/20                  Page 4 of 11 PageID 4



       11.      Defendant is directly liable for its own conduct and/or vicariously for the conduct

of its marketing division under federal vicarious liability standards used in TCPA matters.

       12.      Plaintiff Wheatley’s telephone number is 972-8XX-X033.

             a. This is a cell phone and Plaintiff uses this number as her sole residential telephone

                and has placed the number on the national Do-Not-Call registry.

       13.      Defendant initiated and/or made telephone calls using an ATDS and/or an artificial

or prerecorded voice to deliver a message to Plaintiff Wheatley’s cell phone number 972-8XX-

X033 at the dates and times listed on Exhibit A, attached.

       14.      Plaintiff Pavelka’s telephone numbers are 817-8XX-X635 and 314-3XX-X822.

             a. These are cell phones and Plaintiff Pavelka uses the numbers as his residential

                telephones and has placed the numbers on the national Do-Not-Call registry.

       15.      Defendant initiated and/or made telephone calls using an ATDS and/or an artificial

or prerecorded voice to deliver a message to Plaintiff Pavelka’s cell phone numbers 817-8XX-

XXX5 and 314-3XX-XXX2 at the dates and times listed on Exhibit B, attached.

       16.      These telephone calls were unwelcome and made without prior express consent or

prior business relationship. These telephone calls were made with the intent of selling each

Plaintiff home security systems.

                     THE HISTORY AND APPLICATION OF THE TCPA

       17.      In enacting the TCPA, Congress identified two separate purposes: (a) to protect

residential telephone users right-to-privacy and (b) to protect all persons from the abuse of

automated dialing technologies. Specifically, Congress stated:


                                          PLAINTIFFS’ ORIGINAL PETITION - Page 4 of 11
     Case 3:20-cv-03205-C Document 1 Filed 10/20/20                 Page 5 of 11 PageID 5



       The purposes of the bill are [A] to protect the privacy interests of residential
       telephone subscribers by placing restrictions on unsolicited, automated telephone
       calls to the home and [B] to facilitate interstate commerce by restricting certain uses
       of facsimile (tax) machines and automatic dialers. (emphasis added).
       S. REP. 102-178, ** 1968 (Oct. 8, 1991)

       18.       In enacting the TCPA, the Congress made 15 express findings, including:

              (14) Businesses also have complained to the Congress and the Federal
       Communications Commission that automated or prerecorded telephone calls are a
       nuisance, are an invasion of privacy, and interfere with interstate commerce.

               (15) The Federal Communications Commission should consider adopting
       reasonable restrictions on automated or prerecorded calls to businesses as well as
       to the home, consistent with the constitutional protections of free speech.

        PL 102–243, December 20, 1991, 105 Stat 2394

       19.       The TCPA makes it illegal to make a telephone call to any cellular telephone

number, whether that number is used for business purposes or for residential purposes, using either

an ATDS or an artificial or prerecorded voice. Specifically, 47 U.S.C. § 227(b)(1)(A)(iii) states in

relevant part:

       It shall be unlawful for any person within the United States, … to make any call
       (other than a call made for emergency purposes or made with the prior express
       consent of the called party) using any automatic telephone dialing system or an
       artificial or prerecorded voice… to any telephone number assigned to a paging
       service, cellular telephone service, specialized mobile radio service, or other radio
       common carrier service, or any service; … . (emphasis added).

       20.       Likewise, regulations enforcing the TCPA make clear that the TCPA’s prohibition

on robocalls using an ATDS or artificial or recorded voice include such calls made to any cell

phone. Specifically, TCPA regulations state:

       (a) No person or entity may:
            (1) Except as provided in paragraph (a)(2) of this section, initiate any
            telephone call (other than a call made for emergency purposes or is made with
            the prior express consent of the called party) using an automatic telephone
            dialing system or an artificial or prerecorded voice;

                                         PLAINTIFFS’ ORIGINAL PETITION - Page 5 of 11
    Case 3:20-cv-03205-C Document 1 Filed 10/20/20                    Page 6 of 11 PageID 6



                  …
                  (iii) To any telephone number assigned to a … cellular telephone service,
                  ….

                  47 .F.R. § 64.1200 (a) (1) (3) (emphasis added).

       21.        TCPA Regulations also address many of the thorny problems created by using an

ATDS and other telephone marketing practices. For example, ATDS systems and non-ATDS

predicative dialers often automatically call telephones predicting that one or more telephone sales

agents will be available to take the call by the time the ATDS or dialer has dialed the particular

number. Sometimes this has the effect of creating dropped calls when a person answers the phone

and there is nobody on the other end of the line. At other times, it has the effect of the ATDS or

dialer system dropping the call after it has been placed when the computer realizes that the sales

agents will not be available if someone answers. Accordingly, TCPA regulations (without regard

to whether the call is made with an ATDS or an artificial or recorded voice, or to a business or

residential phone) prohibit all persons and entities from:

             b.   disconnecting any “unanswered telemarketing call prior to at least 15 seconds or

                  four (4) rings.” 47 C.F.R. § 64.1200 (a)(6);

             c. Abandoning more than 3% of telemarketing calls answered by a live person; 47

                  C.F.R. § 64.1200 (a)(7);

             d. Allowing a telemarketing call that has been answered by someone to remain silent

                  for more than two (2) seconds without both identifying the caller or entity on whose

                  behalf the call is made and also giving the person answering a voice message and

                  means to opt-out of all future calls by or on behalf of that entity. 47 C.F.R. §

                  64.1200 (a)(7).




                                             PLAINTIFFS’ ORIGINAL PETITION - Page 6 of 11
    Case 3:20-cv-03205-C Document 1 Filed 10/20/20                   Page 7 of 11 PageID 7



       22.     The TCPA and TCPA regulations further specify that “the person or entity on

whose behalf the telemarketing call is made” is also liable for any failures to honor the do-not-call

request. 47 C.F.R. § 64.1200(d)(3), see also 47 U.S.C. § 227(c)(5)(“by or on behalf of”. ).

       23.     Under the TCPA, “telephone solicitation” means the initiation of a call or message

for the purpose of encouraging the purchase of goods or services, but such term does not include

a call or message to any person who has provided prior express invitation or permission or with

whom the caller has a prior business relationship. 47 U.S.C. 227 (a) (4).

     24.       Further, 47 C.F.R. § 64.1200 (c), which is a TCPA regulation authorized or

referenced by 47 U.S.C. § 227(b)(3), states that:

             (c) No person or entity shall initiate any telephone solicitation to:
                   (2) A residential telephone subscriber who has registered his or her
             telephone number on the national do-not-call registry of persons who do not
             wish to receive telephone solicitations that is maintained by the Federal
             Government. Such do-not-call registrations must be honored indefinitely, or
             until the registration is cancelled by the consumer or the telephone number is
             removed by the database administrator. …

       25.     Under FCC interpretation and prior precedent, 47 CFR § 64.1200 (c) applies to any

cellular telephone if the consumer uses that cellular telephone for residential purposes and has

placed the number on the do-not-call registry. See United States v. Dish Network, LLC, 75 F. Supp.

3d 942, 961-62 (C.D. Ill. 2014), vacated in other part on other grounds, 80 F. Supp. 3d 917, 920

(C.D. Ill. 2015), citing 68 FR 4580–01, at 4632–33 (January 29, 2003). Residential purposes is not

defined in the FCC interpretation, but the FCC noted that it will be more difficult to determine

when a cellular phone is used for residential purposes, as compared to a landline connected to a

residence, and that therefore, any cell phone on the federal do-not-call registry should be presumed

to be a residential phone. There is no indication that the temporary, former, or partial business




                                         PLAINTIFFS’ ORIGINAL PETITION - Page 7 of 11
     Case 3:20-cv-03205-C Document 1 Filed 10/20/20                    Page 8 of 11 PageID 8



usage of a phone used primarily for residential purposes somehow prevents the phone from being

a “residential phone” if it is listed in the federal do-not-call registry. See id. at 961-62.

        26.     When a single telephone call violates both 47 U.S.C. § 227(b)(3) for using either

an ATDS or an artificial or prerecorded voice and also 47 CFR § 64.1200 (c) for calling a

residential number listed on the national Do–Not–Call registry, although it is only a single

telephone call, two separate violations occur per call that will produce separate civil liabilities for

each violation per call. See, e.g., Lucas v. Jolin, case no. 1:15-cv-108, 2015 WL 7292836, **3-5

(S.D. Ohio, Oct. 29, 2015) (ruling a single call using an automated voice recording to a residential

number that was on the do-not-call registry produced two separate $1,500 violations for TCPA

penalties per call for a total of $3,000 in TCPA violations per call).

        27.     When multiple parties work together in concert to violate the TCPA, they may be

held jointly and severally liable for the TCPA civil liability. See, e.g., Baltimore–Washington Tel.

Co. v. Hot Leads Co., 584 F.Supp.2d 736, 745 (D.Md.2008) (citing Texas v. Am. Blastfax, Inc.,

164 F.Supp.2d 892, 897–98 (W.D.Tex.2001)).

        28.     Violations of the TCPA and TCPA regulations created under the TCPA create a

private right of action pursuant to 47 U.S.C. § 227(b)(1)(3), which states:

                (3) PRIVATE RIGHT OF ACTION A person or entity may, if otherwise
        permitted by the laws or rules of court of a State, bring in an appropriate court of
        that State—
                (A) an action based on a violation of this subsection or the regulations
                prescribed under this subsection to enjoin such violation,
                (B) an action to recover for actual monetary loss from such a violation, or
                to receive $500 in damages for each such violation, whichever is greater, or
                (C) both such actions.
                If the court finds that the defendant willfully or knowingly violated this
                subsection or the regulations prescribed under this subsection, the court
                may, in its discretion, increase the amount of the award to an amount equal

                                           PLAINTIFFS’ ORIGINAL PETITION - Page 8 of 11
    Case 3:20-cv-03205-C Document 1 Filed 10/20/20                   Page 9 of 11 PageID 9



               to not more than 3 times the amount available under subparagraph (B) of
               this paragraph.
                                      CAUSES OF ACTION

     COUNT I – PRIVATE CAUSE OF ACTION FOR MAKING A MARKETING
    TELEPHONE CALL TO A CELL PHONE USING AN AUTOMATIC TELEPHONE
        DIALING SYSTEM AND/OR AN ARTIFICIAL OR RECORDED VOICE

       29.     Plaintiff incorporates paragraphs 1-28 above as if herein stated.

       30.     The conduct of Defendant making the telephone calls to each Plaintiff’s cell phone

line using an automatic telephone dialing system and/or an artificial or recorded voice constitutes

multiple separate violations of the TCPA at 47 U.S.C. § 227(b)(1)(A)(iii) and/or of 47 C.F.R. §

64.1200 (a)(1)(3). This cause of action is properly enforced as a private cause of action under 47

U.S.C. § 227(b)(1)(3). The conduct was intentional, subjecting Defendant to a statutory penalty of

$1,500 per call, or a civil liability for this cause of action of $85,000 for Plaintiff Wheatley and

$8,250 for Plaintiff Pavelka. Defendant is jointly and severally liable for this amount.

COUNT II – CIVIL CAUSE OF ACTION FOR MAKING A CALL TO A RESIDENTIAL
          PHONE LISTED ON THE FEDERAL DO-NOT-CALL REGISTRY
       31.     Plaintiff incorporates paragraphs 1-28 above as if herein stated.

       32.     The conduct of Defendant making multiple telephone calls each Plaintiff’s cell

phone number used for residential purposes and that is listed on the national do-not-call registry

constitutes multiple separate violations of 47 CFR § 64.1200 (c). This cause of action is properly

enforced as a private cause of action under 47 U.S.C. § 227(b)(1)(3). The conduct was intentional,

subjecting Defendant to a statutory penalty of $1,500 per call, or a civil liability for this cause of

action of $85,000 for Plaintiff Wheatley and $8,250 for Plaintiff Pavelka. Defendant is jointly and

severally liable for these amounts.




                                         PLAINTIFFS’ ORIGINAL PETITION - Page 9 of 11
   Case 3:20-cv-03205-C Document 1 Filed 10/20/20                  Page 10 of 11 PageID 10



  COUNT III – CIVIL CAUSE OF ACTION FOR MAKING PROHIBITED DROPPED
                                  CALLS

       33.     Plaintiffs incorporates paragraphs 1-28 above as if herein stated.

       34.     The conduct of Defendant making multiple telephone calls to each Plaintiff’s cell

phone number used for residential purposes and that is listed on the national do-not-call registry

constitutes multiple separate violations of 47 CFR § 64.1200 (c). This cause of action is properly

enforced as a private cause of action under 47 U.S.C. § 227(b)(1)(3). The conduct was intentional,

subjecting Defendant to a statutory penalty of $1,500 per call, or a civil liability for this cause of

$85,000 for Plaintiff Wheatley and $8,250 for Plaintiff Pavelka. Defendant is jointly and severally

liable for this amount.

       WHEREFORE, Premises considered, Plaintiffs respectfully request that the Court enter

Judgment pursuant to 47 U.S.C. § 227(b)(1)(3) against Defendant Safe Home Security, f/k/a, a/k/a,

and/or d/b/a Alliance, jointly and severally:

       1)      In the amount of $171,000 for Plaintiff Patricia Wheatley,

               a. $85,000 for violating 47 U.S.C. § 227(b)(1)(A)(iii) through multiple unlawful

                   phone calls (including text messages) using an artificial dialing system or

                   prerecorded voice to deliver a message made to Plaintiff on the dates and times

                   listed on Exhibit A, and

               b. $85,000, for violating 47 CFR § 64.1200 (c) through multiple unlawful phone

                   calls (and/or including text messages) made to Plaintiff’s telephone number

                   listed on the national Do-Not-Call Registry on the dates and times listed on

                   Exhibit B;

       2)      In the amount of $16,500 for Plaintiff Jackson Pavelka,




                                        PLAINTIFFS’ ORIGINAL PETITION - Page 10 of 11
Case 3:20-cv-03205-C Document 1 Filed 10/20/20              Page 11 of 11 PageID 11



         a. $8,250 for violating 47 U.S.C. § 227(b)(1)(A)(iii) through multiple unlawful

            phone calls (and/or including text messages) using an artificial dialing system

            or prerecorded voice to deliver a message made to Plaintiff on the dates and

            times listed on Exhibit B, and

         b. $8,250, for violating 47 CFR § 64.1200 (c) through multiple unlawful phone

            calls (including text messages) made to Plaintiff’s telephone number listed on

            the national Do-Not-Call Registry on the dates and times listed on Exhibit B;

            and

   3)    For costs of court, pre-judgment and post-judgment interest, and all such other

         relief in law or equity that the Court deems just and right.

                                        RESPECTFULLY SUBMITTED,

                                        /s/ Eric N. Roberson
                                        __________________________________________
                                        Eric Roberson
                                        State Bar No. 00792803
                                        Kilgore & Kilgore, PLLC
                                        3109 Carlisle Street
                                        Dallas, TX 75204
                                        214-379-0817 Direct
                                        214.969.9099
                                        214.379.0843 Fax
                                        ENR@KilgoreLaw.com
                                        Attorney for Plaintiffs
                                        Patricia Wheatley and
                                        Jackson Pavelka




                                 PLAINTIFFS’ ORIGINAL PETITION - Page 11 of 11
